United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1517
Issued: February 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 2, 2015 appellant filed a timely appeal from a June 11, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant filed a timely claim for compensation under 5 U.S.C.
§ 8122.
FACTUAL HISTORY
On April 3, 2015 appellant, then an 88-year-old retired rigger, filed an occupational
disease claim (Form CA-2) alleging that he sustained bilateral hearing loss and tinnitus due to
noise exposure during the course of his federal employment. He alleged that his conditions of
bilateral hearing loss and tinnitus were documented by the employing establishment’s
1

5 U.S.C. § 8101 et seq.

audiologist. Appellant stated that he first became aware of his hearing loss and tinnitus on
February 17, 1982 and first related his condition to his employment on that date, but he asserted
that he was not informed that a claim for hearing loss compensation could be filed resulting in
his delay in filing his claim. He retired on February 16, 1982.
In a letter dated April 6, 2015, the employing establishment notified appellant that it had
received his hearing loss claim. It stated that, after his retirement, its medical facility forwarded
all official personnel and medical folders to the National Archives in St. Louis, Missouri and,
therefore, it no longer had a copy of any medical examinations pertaining to appellant’s hearing
or ear problems, audiograms, or preemployment examination. The employing establishment
enclosed instructions for appellant to request the medical information that was required by
OWCP for his hearing loss claim and requested that he provide a copy of all the documents
obtained.
In an April 9, 2015 letter, OWCP advised appellant of the deficiencies in his claim and
requested additional evidence because the evidence submitted did not show that his claim was
timely filed or that the noise exposure he experienced caused injury. It afforded him 30 days to
submit additional evidence and respond to its inquiries. In a letter of April 9, 2015, OWCP
advised the employing establishment that it must provide factual information, including medical
and employment records, for consideration of appellant’s claim. It further advised the
employing establishment that federal regulations provide that, in the absence of a full reply from
the agency, OWCP may accept claimant’s allegations as factual.
Appellant submitted a job application, a notification of personnel action (SF-50) dated
February 7, 1966, a position description, pay rate information, and his employment history. He
also submitted an audiogram dated March 17, 2015 and a checklist for filing a federal
occupational hearing loss claim indicating that he had no history of any previous ear or hearing
problems, used to hunt as a hobby many years ago, and first noticed his hearing loss in
February 1982 after he retired.
In a letter also dated April 9, 2015, OWCP informed the employing establishment of
appellant’s hearing loss claim and requested additional information, including copies of all
medical examinations pertaining to hearing or ear problems, preemployment examination, and
all audiograms, and a statement indicating if he was in a hearing conservation program while
employed.
In an April 21, 2015 letter, the employing establishment stated that as appellant was
retired, there was no supervisor to comment on the hearing loss claim. It reiterated that it no
longer had appellant’s medical file and therefore could not say if he was in a hearing
conservation program. The employing establishment further indicated that it had instructed
appellant on how to obtain his medical records and stated that it would comment on the issue
once in receipt of his records. It failed to provide any response to OWCP’s inquiry as to whether
it maintained a hearing conservation program during appellant’s period of employment.
On May 4, 2015 the employing establishment conducted an investigation of appellant’s
occupational exposure to noise. It found that for the period November 20, 1970 to February 7,
1996 he was exposed to 79 to 89 decibels of continuous lower frequency background noise while
employed as a shipfitter. The employing establishment further found that for the period
November 20, 1970 to February 16, 1982 appellant was exposed to 100 to 110 decibels of
2

intermittent upper frequency tool use noise and 79 to 89 decibels of continuous lower frequency
background noise while employed as a rigger.
By decision dated June 11, 2015, OWCP denied appellant’s claim for employmentrelated hearing loss and tinnitus finding it was untimely filed. Appellant’s claim was denied
because the evidence did not support a finding that his claim was filed within three years of the
date of injury or that his immediate supervisor had actual knowledge within 30 days of the date
of injury. The decision found that there was no evidence that he was part of a hearing
conservation program.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death. Compensation
for disability or death, including medical care in disability cases, may not be allowed if a claim is
not filed within that time unless:
“(1) [T]he immediate superior had actual knowledge of the injury or death within
30 days. The knowledge must be such as to put the immediate superior
reasonably on notice of an on-the-job injury or death; or
“(2) [W]ritten notice of injury or death as specified in section 8119 was given
within 30 days.”3
Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.4 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.5
In a case of an occupational disease, the time for filing a claim begins to run when the
employee first becomes aware, or reasonably should have been aware, of a possible relationship
between the condition and his employment. When an employee becomes aware, or reasonably
should have been aware, that he or she has a condition which has been adversely affected by
factors of his or her federal employment, such awareness is competent to start the limitation
period even though the employee does not know the precise nature of the impairment or whether

2

See Charles Walker, 55 ECAB 238 (2004); Charles W. Bishop, 6 ECAB 571 (1954).

3

5 U.S.C. § 8122(a).

4

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

5

See Laura L. Harrison, 52 ECAB 515 (2001).

3

the ultimate result of such affect would be temporary or permanent.6 Where the employee
continues in the same employment after he reasonably should have been aware that he has a
condition which has been adversely affected by factors of federal employment, the time
limitation begins to run on the date of the last exposure to the implicated factors.7 Section
8122(b) of FECA provides that the time for filing in latent disability cases does not begin to run
until the claimant is aware or by the exercise of reasonable diligence should have been aware, of
the causal relationship between the employment and the compensable disability.8 The
requirement to file a claim within three years is the claimant’s burden and not that of the
employing establishment.9
ANALYSIS
The Board finds that this case is not in posture for decision.
On April 3, 2015 appellant filed an occupational disease claim alleging that he sustained
bilateral hearing loss and tinnitus due to factors of his federal employment. Regarding the
relationship of the claimed condition to his work, he stated that he first became aware of his
claimed condition and that it was caused or aggravated by his employment on February 17, 1982.
Appellant indicated on his Form CA-2 that an audiologist for the employing establishment
documented his bilateral hearing loss and tinnitus prior to his retirement from the Puget Sound
Naval Shipyard. He has not alleged that his hearing loss was a latent condition. Appellant
retired from the employing establishment on February 16, 1982.
Although the date of appellant’s injury was listed as February 17, 1982, the date of his
last exposure to noise in his federal employment position was presumably his date of retirement
on February 16, 1982. However, his claim for compensation was not filed until April 3, 2015,
more than 30 years after he was last exposed to the claimed employment factors as a rigger for
the employing establishment.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
his immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if written notice of injury was given to his immediate superior within 30 days as
specified in section 8119. As noted on his claim form (Form CA-2), he noted that his hearing
loss and tinnitus was documented by the employing establishment’s audiologist. OWCP denied
the claim based upon a finding that appellant had not established that he was as part of a hearing
conservation program. While participation in a hearing conservation program can establish
constructive notice of injury, there is no evidence in the record, other than appellant’s assertion
on his claim form, demonstrating that such a program was in place at this employing
establishment.
The Board notes, however, that OWCP requested employment and medical records from
the employing establishment by letter dated April 9, 2015, specifically asking whether appellant
6

See Larry E. Young, supra note 4.

7

Id.

8

5 U.S.C. § 8122(b); see Luther Williams, Jr., 52 ECAB 360 (2001).

9

See Debra Young Bruce, 52 ECAB 315 (2001).

4

participated in an employing establishment hearing conservation program. In a letter dated
April 6, 2015, the employing establishment stated that after retirement, the agency medical
facility sent all official personnel and medical folders to the National Archives in St. Louis,
Missouri and, therefore, it no longer had a copy of any medical examinations pertaining to
appellant’s hearing or ear problems, audiograms, or preemployment examination. The
employing establishment neither confirmed nor denied that it had a hearing conservation
program during appellant’s period of employment. Appellant’s claim would be timely if such a
program were in place at the employing establishment.10 OWCP regulations and the FECA
procedure manual provide that, in the absence of a reply from the employing establishment,
OWCP may accept the allegation of appellant as factual -- if claimant’s statement is sufficiently
clear and detailed as to matters of which he is knowledgeable.11
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter. It has the obligation to see that justice is done.12 While an
employee has the burden to establish entitlement to compensation, OWCP shares responsibility
in the development of the evidence,13 especially when such evidence is of the character normally
obtained from the employing establishment or other government source.14 The evidence
regarding the existence of any hearing conservation program would be in the possession of the
employer.15 Once OWCP has begun investigation of a claim, it must pursue the evidence as far
as reasonably possible, particularly when such evidence is in the possession of the employing
establishment and is, therefore, more readily accessible to OWCP.16 Appellant has alleged that
10

See T.M., Docket No. 14-1631 (issued December 2, 2014); Federal (FECA) Procedure Manual, Part 2 -Claims, Time, Chapter 2.801.3a(3)(c) (March 2011) which states that if the employing establishment, in connection
with a recognized environmental hazard, has an employee testing program and a test shows the employee to have
positive findings this should be accepted as constituting actual knowledge. For example, the employing
establishment where employees may be exposed to hazardous noise levels may give annual hearing tests for exposed
employees. A hearing loss identified on such a test would constitute actual knowledge on the part of the agency of a
possible work injury.
11

20 C.F.R. § 10.117(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims,
Chapter 2.800.10(a) (June 2011).
12

See R.L., Docket No. 12-0086 (issued August 29, 2012) (where the Board remanded the case to OWCP to
request the records pertaining to the employee’s 1998 letter of resignation and retirement in 2001, as well as any
employing establishment records of audiometric testing, and requested that the supervisor address the issue of
knowledge of the claimant’s hearing loss, as far as possible).
13

See T.M., supra note 10 (where OWCP requested employment and medical records from the employing
establishment, specifically asking whether appellant participated in an employer hearing conservation program and
the employing establishment did not respond, the Board found that the evidence regarding any hearing conservation
programs would be in the possession of the employer and remanded the case for further development noting no
response from the employing establishment as to the existence of a hearing conservation program would cause the
claim to be accepted).
14

Id.

15

Id.

16

See S.A., Docket No. 09-1551 (issued January 21, 2010) (where OWCP requested that the employing
establishment submit the employee’s medical records within a week and the employer informed OWCP that it
would submit the records as soon as possible. Nonetheless, OWCP denied the claim two days later. As such, the
Board found that it did not pursue the evidence as far as reasonably possible and remanded the case for further
development of the hearing loss claim).

5

his bilateral hearing loss and tinnitus conditions were documented by an employing establish
audiologist. By the employing establishment’s own admission, appellant’s employment and
medical records are at the National Archives in St. Louis, Missouri and should be obtained for
the record.
For these reasons, the Board finds that the case must be remanded to OWCP for further
development. OWCP shall request that the employing establishment respond to the inquiry of
whether a hearing conservation program existed at the time of appellant’s employment and to
submit any and all employment and medical records pertaining to appellant’s claim in its
possession relating to the hearing loss claim, or alternatively, determine whether the claim
should be accepted on the basis of appellant’s statements and the available evidence. After
conducting such further development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: February 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

